On June 6, 1946, the Board of Regents of the University of Oklahoma filed in this court, pursuant to the provisions of chapter la, Title 70, Session Laws 1945, p. 295, 70 O.S.Supp.l. 1945, sections 2071 et seq., their application for the approval of a bond issue for the construction of dormitories in connection with the University of Oklahoma and for another issue for a music building. Notice of the hearing on said application was duly given and no protest has been filed. The court heard oral argument of the applicants in support of the validity of the bonds and that question is now presented for decision.
It appears that a contract for the sale of said bonds has been entered into by the applicants, but that they are to be issued and sold only upon the approval of their validity by this court.
An examination of the bonds and the resolutions authorizing them discloses that they are in substantial conformity with the requirements of the statute, supra, except that in the dormitory issue the bonds contain a provision:
"This bond and the issue of which it is one are payable from the revenues to be derived from the operation of the dormitories constructed, equipped and furnished with the proceeds thereof, and in the event of a deficiency in suchrevenues then from fees sufficient to make up such deficiencyto be imposed on all students in attendance at the Universityof Oklahoma."
In the music building issue, a similar provision was contained. Applicants *Page 328 
concede that if they lack authority to make and enforce this agreement on their part, the bonds are invalid.
Section 3 of chapter la, supra, provides, in part:
"That the bonds issued hereunder shall not be an indebtedness of the State of Oklahoma or of the institution for which they are issued or the Board of Regents thereof, but shall be special obligations payable solely from the revenues to be derived from the operation of the building, and the board is authorized and directed to pledge all or any part of such revenues to the payment of principal of and interest on the bonds. . . ."
By subdivision (f) of said section the Board of Regents is authorized:
"To fix rents, charges and fees to be imposed in connection with and for the use of the building and the facilities supplied thereby, which rents, charges and fees shall be considered to be income and revenues derived from the operation of the building, and are hereby expressly required to be fully sufficient to assure the prompt payment of principal and interest on the bonds as becomes due. . . ."
Applicants contend that the above-quoted language of subdivision (f) sufficiently authorizes the assessment of a general fee against all students of the University in the event the revenues derived from the buildings are not sufficient to pay the bonds. However, we think that the language quoted, when considered with the other provisions of the act, clearly refers to charges to be made against those occupying or using the buildings, and that the construction sought to be placed thereon by applicants does violence both to the letter and to the spirit of the act. A careful study of the act leads to the inevitable conclusion that the Legislature intended that each building so constructed, when put to the use for which it was intended, should produce sufficient revenue to liquidate the bonds issued for the construction thereof, and that the bonds should be paid solely from the income received from the use and occupation of such buildings.
Applicants further contend that the assessment and collection of such fees is within their general powers under the Constitution and under the statute containing a general grant of power. 70 O.S. 1941 § 1242[70-1242]. In support of this contention they cite Caldwell Bros. v. Board of Supervisors of Louisiana State University, 176 La. 825, 147 So. 5; Priest v. Regents of the University of Wisconsin, 54 Wis. 159, 11 N.W. 472, and other similar cases. We do not consider those cases applicable, for the reason that as to the subject matter involved, chapter la, supra, being a special act, supersedes and prevails over the general statute insofar as the subject matter of the special law is involved. Bank of Picher v. Morris,157 Okla. 122, 11 P.2d 178; Citizens State Bank of Vici v. Gettig,77 Okla. 48, 187 P. 217; State v. O'Bannon, 182 Okla. 173,77 P.2d 70.
The bonds being issued under the authority of chapter 1a, supra, their issuance and their provisions are subject to the restrictions and limitations in said chapter 1a contained, regardless of the general grant of power contained in 70 O.S. 1941 § 1242[70-1242].
Applicants assert that in the event such general fees are charged to each student attending the University, the recreation room in the dormitory, and the music building to be constructed, will both be open to use by all students, and that this warrants the charge of the general fee, citing in support of this contention Rheam v. Board of Regents, 161 Okla. 268,18 P.2d 535. In that case the special statute under consideration here was not involved, and the only question determined was that the fee there involved was not a fee for tuition. That case does not sustain the right of applicants to obligate them-selves to charge the general fees in the *Page 329 
bonds we are now considering. Nor do we express any opinion herein on the power and authority of the Board of Regents to provide for the use of the building and fix a charge therefor.
We therefore conclude that the bonds are not issued in conformity with the provisions of chapter 1a, supra, and we decline to approve them.
In passing, we call attention to the fact that section 3 of chapter la, supra, provides that bonds issued under said act shall not be an indebtedness of the institution for which they are issued, or of the Board of Regents thereof, and that the bonds for the music building in the form submitted to us for approval do not so provide.
The time for filing petition for rehearing is limited to five days from the date of filing of this opinion.
Application denied.
HURST, V.C.J., and RILEY, BAYLESS, CORN, and DAVISON, JJ., concur. WELCH, J. dissents.